Citation Nr: 1547460	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  15-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 20 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from August 1961 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this claim is currently with the RO in Pittsburgh, Pennsylvania.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In a November 2015 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal for service connection for an acquired psychiatric disorder, to include depression.

2.  In a November 2015 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal for a higher initial disability rating in excess of 20 percent for residuals of prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for an acquired psychiatric disorder, to include depression, have been met.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for a higher initial disability rating in excess of 20 percent for residuals of prostate cancer have been met.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.
On November 4, 2015, prior to the promulgation of a decision by the Board, VA received a written statement from the Veteran's representative indicating that the Veteran was withdrawing the appeals for service connection for an acquired psychiatric disorder, to include depression, and for a higher initial disability rating in excess of 20 percent for residuals of prostate cancer.

As a result, there remain no questions of fact or law for appellate consideration on the issues of service connection for an acquired psychiatric disorder, to include depression, and a higher initial disability rating in excess of 20 percent for residuals of prostate cancer.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and these issues will be dismissed.  See 
38 C.F.R. § 20.204.


ORDER

The appeal for service connection for an acquired psychiatric disorder, to include depression, having been withdrawn, is dismissed.

The appeal for a higher initial rating in excess of 20 percent for residuals of prostate cancer, having been withdrawn, is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


